DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.


Specification
The disclosure is object to because of the following informalities:
In paragraph [0027], line 5, it recites “data center 250A having resources 254 and 255” should be amended as “data center 250B having resources 254 and 255” (see drawing Fig. 2, Date center 250B).
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1, 12 and 17 (line# refers to claim 1):
In line 5, it recites the phrase “infrastructure management services”. However, prior to this phrase at line 1, it recites “infrastructure management”. Thus, it is unclear whether the second recitation of “infrastructure management services” is the same or different from the first recitation of “infrastructure management”.

As per claims 2, 13 and 18 (line# refers to claim 2):
In lines 1-3, it recites the phrase “a first infrastructure management controller instance” and “first set of on-premise infrastructure controller instances”. However, prior to this phrase in claim 1, at lines 5-7, it recites “at least one instance of infrastructure management controller” and “one or more on-premise infrastructure controller instances”. Thus, it is unclear whether the second recitation of a first infrastructure management controller instance” and “first set of on-premise infrastructure controller instances” are the same or different from the first recitation of “at least one instance of infrastructure management controller” and “one or more on-premise infrastructure controller instances”.

As per claim 6:
In line 3, it recites the phrase “a second set of on-premise infrastructure controller instances”. However, prior to this phrase in claim 1, at lines 6-7, it recites “one or more on-premise infrastructure controller instances”. Thus, it is unclear whether the second recitation of “a second set of on-premise infrastructure controller instances”.” is the one or more on-premise infrastructure controller instances”.

As per claims 12 and 17 (line# refers to claim 12):
	Line 7, “the cloud based infrastructure management service” lacks antecedence basis.

As per claims 3-5, 7-11, 14-16 and 19-20:
	They are system, non-transitory machine-readable medium and method claims that depend on claims 1, 12 and 17 respectively above. Therefore, they have same deficiencies as claims 1, 12 and 17 above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bregman et al. (US. Pub. 2021/0176122 A1) in view of Chandwani et al. (US Patent. 9,912,755 B2).

As per claim 1, Bregman teaches the invention substantially as claimed including A system to facilitate infrastructure management (Bregman, Fig. 1, 100, 108 management server; [0002] lines 7-9, building an Infrastructure-as-a-Service (IaaS) cloud, which delivers computing, storage, and networking resources to users; [0010] lines 11-13, The management server may receive a request to provision a set of computing resources in a cloud computing environment; [0023] lines 1-3, The management server 108 may manage the deployment of resources 131-137, 141-147 in the cloud 130, 140), comprising: 
one or more processors (Bregman, [0041] lines 6-9, Methods 300 and 400 and each of their individual functions, routines, subroutines, or operations may be performed by one or more processors of the computer device executing the method); and 
a non-transitory machine-readable medium storing instructions that, when executed, cause the one or more processors to execute an infrastructure management controller (Bregman, Fig. 6, 620 processing device, 604 main memory, 626 instructions, 650 resource manager (as execute an infrastructure management controller); [0047] lines 4-6, Computer system 500 may perform the same functions as management server 108 of FIG. 1, and may include one or more processing devices 501 and one or more memory devices 502) to 
receive a request to provide infrastructure management services (Bregman, Fig. 3, 310, receive a request to provision a set of computing resources of a cloud computing environment; [0002] lines 7-9, building an Infrastructure-as-a-Service (IaaS) cloud, which delivers computing, storage, and networking resources to users; [0028] lines 1-2, the aggregation module 210 may receive the provisioning request; Fig. 2, 200 resource manager, 210 aggregation module); and 
generate a mapping between at least one instance of the infrastructure management controller and one or more resource instances at one or more infrastructure controller instances to provide the infrastructure management services (Bregman, Fig. 1, cloud 130, resources 131, 133, 135, 137 (as resource instances) at 104 cloud provider system (as infrastructure controller instances); Fig. 3, 320 translate the request into a set of hardware specifications (as at least one instance of the infrastructure management controller), 340 Determine whether the cloud computing environment has available computing resources matching the set of hardware specifications, 350 Notify the initiator of the request of availability of computing resources specified by the request; [0018] lines 4-6, The network architecture 100 may include multiple clouds (networks of computing resources) 130, 140 managed by various cloud provider systems 104, 105 (as one or more infrastructure controller instances); [0020] lines 1-3, The cloud provider systems 104, 105 and clouds 130, 140 may be provided as an infrastructure as a service (IaaS) layer; [0031] lines 7-13, the inspection module 220 may match the hardware specifications to the available computing resources and collect the memory, disk space, CPUs, or networks each host has available; [0038] lines 1-7, the creation module 240 may await execute the provisioning request (as to provide the infrastructure management services (deployment of resources))), wherein the request includes one or more configuration parameters (Bregman, [0025] lines 10-22, The provisioning request may define the requested resource type, properties, and conditions…The provisioning request may be based on a template…A template may be defined by a text file, a YAML file, an XML file, or other types of files. The template may specify one or more parameters of the instance that is to be deployed (in processor cores, RAM, and disk space); also see [0028] lines 2-13, The aggregation module 210 may parse the request in order to determine the resources that will be consumed once the request has been executed…the provisioning request may be based on a template that defines the computing resources requested, such as compute instances, networks, and storage volumes, by listing the resource type, resource properties, resource dependencies, and resource conditions (as include one or more configuration parameters)).

Bregman fails to specifically teach the one or more resource instances is at one or more on-premise infrastructure controller instances.

However, Chandwani teaches the one or more resource instances is at one or more on-premise infrastructure controller instances (Chandwani, Fig. 2, 220 private control 242 may be used to connect to the on-premises resource for multiple applications running in the public cloud. There also might be a different application-specific control for each application connecting to the on-premises resource. In some embodiments, if multiple applications are to use the same on-premises resource, they may share the same control 252. Ellipses 225 represent that similar bridging infrastructures may be established between the public cloud 210 and other private networks (as including one or more on-premise infrastructure controller instances) as well; also see Col 6, lines 46-49, A cloud computing model may also come in the form of various service models such as, for example, Software as a Service ("SaaS"), Platform as a Service ("PaaS"), and Infrastructure as a Service ("IaaS"). The cloud computing model may also be deployed using different deployment models such as private cloud, community cloud, public cloud, hybrid cloud, and so forth).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bregman with Chandwani because Chandwani’s teaching of controller/control (as on-premise infrastructure controller instances) that connecting the on-premises resources for the multiple applications would have provided Bregman’s system with the advantage and capability to allow the system to easily providing and allocating the resources for the different applications which improving the system performance and efficiency.

As per claim 8, Bregman and Chandwani teach the invention according to claim 1 above. Bregman further teaches wherein the request comprises a declarative description specifying requested resources (Bregman, [0028] lines 6-10, the provisioning request may be based on a template that defines the computing resources requested, such as compute instances, networks, and storage volumes, by listing the resource type, resource properties, resource dependencies, and resource conditions).

As per claim 9, Bregman and Chandwani teach the invention according to claim 8 above. Bregman further teaches wherein the infrastructure management controller translates the request into set of steps including resource attributes corresponding to the one or more configuration parameters (Bregman, [0028] lines 1-13, the aggregation module 210 may receive the provisioning request and translate the request into a set of hardware specifications (as including set of steps). The aggregation module 210 may parse the request in order to determine the resources that will be consumed once the request has been executed. In one embodiment, the provisioning request may be based on a template that defines the computing resources requested, such as compute instances, networks, and storage volumes, by listing the resource type, resource properties, resource dependencies, and resource conditions, for example. In order to translate the request, the aggregation module 210 may parse the provisioning request to identify the resource type; [0044] lines 1-6, the processing device may translate the provisioning request into a set of hardware specifications; claim 3, the hardware specifications comprise at least one of: an amount of disk space,  parameters).

As per claim 12, it is a non-transitory machine-readable medium claim of claim 1 above, therefore, it is rejected for the same reason as claim 1 above. In addition, Bregman further teaches cloud based infrastructure management services (Bregman, Fig. 1, 104, 105 cloud provider system; [0010] lines 11-13, The management server may receive a request to provision a set of computing resources in a cloud computing environment; [0023] lines 1-3, The management server 108 may manage the deployment of resources 131-137, 141-147 in the cloud 130, 140).

As per claim 17, it is a method claim of claim 1 above, therefore, it is rejection for the same reason as claim 1 above. In addition, Bregman further teaches cloud based infrastructure management services (Bregman, Fig. 1, 104, 105 cloud provider system; [0010] lines 11-13, The management server may receive a request to provision a set of computing resources in a cloud computing environment; [0023] lines 1-3, The management server 108 may manage the deployment of resources 131-137, 141-147 in the cloud 130, 140).

Claims 2-7, 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bregman and Chandwani, as applied to claims 1, 12 and 17 respectively above, and further in view of Govindaraju et al. (US Pub. 2020/0186445 A1).

As per claim 2, Bregman and Chandwani teach the invention according to claim 1 above. Bregman teaches wherein the infrastructure management controller maps a first infrastructure management controller instance and a first set of resource instances (Bregman, Fig. 1, cloud 130, resources 131, 133, 135, 137; Fig. 3, 320 translate the request into a set of hardware specifications (as fist infrastructure management controller instance), 340 Determine whether the cloud computing environment has available computing resources matching the set of hardware specifications, 350 Notify the initiator of the request of availability of computing resources specified by the request; [0020] lines 1-3, The cloud provider systems 104, 105 and clouds 130, 140 may be provided as an infrastructure as a service (IaaS) layer; [0031] lines 7-13, the inspection module 220 may match the hardware specifications to the available computing resources and collect the memory, disk space, CPUs, or networks each host has available). In addition, Chandwani teaches on-premise resource instances/infrastructure controller instances (Chandwani, Fig. 2, 220 private network, 221A, 221B, 221C resources, 242 control (as on-premise infrastructure controller instances); Col 8, lines 25- 34, the corresponding control 242 may be used to connect to the on-premises resource for multiple applications running in the public cloud. There also might be a different application-specific control for each application connecting to the on-premises resource. In some embodiments, if multiple applications are to use the same on-premises resource, they may share the same control 252. Ellipses 225 represent that similar bridging infrastructures may be established between the public cloud 210 and other private networks as well; also see Col 6, lines 46-49, A Infrastructure as a Service ("IaaS"). The cloud computing model may also be deployed using different deployment models such as private cloud, community cloud, public cloud, hybrid cloud, and so forth).
Bregman and Chandwani fail to specifically teach when mapping is between a first infrastructure management controller instance and a first set of on-premise infrastructure controller instances.

However, Govindaraju teaches mapping is between a first infrastructure management controller instance and a first set of on-premise infrastructure controller instances (Govindaraju, Fig. 24E, 2416, 2450 (as mapping first infrastructure management controller instance (2416) and a first set of on-premise infrastructure controller instances (see arrow pointing to different providers (as a first set of on-premise infrastructure controller instances; also see [0095] lines 1-11); [0076] lines 17-19, Service architects create blueprints for items stored in user service catalogs which represent services and resources that can be provisioned to users; [0077] lines 28-31, The blueprint (infrastructure management controller instance) is a specification for a computational resource or task-service and the service itself is implemented by a workflow that is executed by the workflow-execution engine on behalf of a user; [0091] lines 11-15, the automated application subsystem maps the blueprint-specified computational resources to available computational resources provided by various cloud-computing providers and by a local data center; also see [0098]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bregman and Chandwani with Govindaraju because Govindaraju’s teaching of mapping the blueprint (as infrastructure management controller instance) to the different resource providers for the resource allocation would have provided Bregman and Chandwani’s system with the advantage and capability to enable the system to determining the best matching between different resource providers in order to improving the resource utilization and system performance (see Govindaraju [0098]). 

As per claim 3, Bregman, Chandwani and Govindaraju teach the invention according to claim 2 above. Bregman further teaches wherein the infrastructure management controller creates an infrastructure management service via the first infrastructure management controller instance and the first set of resource instances (Bregman, Fig. 1, cloud 130, resources 131, 133, 135, 137; Fig. 3, 320 translate the request into a set of hardware specifications (as fist infrastructure management controller instance), 340 Determine whether the cloud computing environment has available computing resources matching the set of hardware specifications, 350 Notify the initiator of the request of availability of computing resources specified by the request; [0020] lines 1-3, The cloud provider systems 104, 105 and clouds 130, 140 may be provided as an infrastructure as a service (IaaS) layer; [0031] lines 7-13, the inspection module 220 may match the hardware specifications to the available computing resources and collect the memory, disk space, CPUs, or execute the provisioning request (as to provide the infrastructure management services (deployment of resources))). In addition, Chandwani teaches on-premise resource instances/infrastructure controller instances (Chandwani, Fig. 2, 220 private network, 221A, 221B, 221C resources, 242 control (as on-premise infrastructure controller instances); Col 8, lines 25- 34, the corresponding control 242 may be used to connect to the on-premises resource for multiple applications running in the public cloud. There also might be a different application-specific control for each application connecting to the on-premises resource. In some embodiments, if multiple applications are to use the same on-premises resource, they may share the same control 252. Ellipses 225 represent that similar bridging infrastructures may be established between the public cloud 210 and other private networks as well; also see Col 6, lines 46-49, A cloud computing model may also come in the form of various service models such as, for example, Software as a Service ("SaaS"), Platform as a Service ("PaaS"), and Infrastructure as a Service ("IaaS"). The cloud computing model may also be deployed using different deployment models such as private cloud, community cloud, public cloud, hybrid cloud, and so forth).
Further, Govindaraju teaches the creation of infrastructure management service is via the first infrastructure management controller instance and the first set of on-premise infrastructure controller instances (Govindaraju, Fig. 24E, 2416, 2450; [0077] lines 28-31, The blueprint (infrastructure management controller instance) is a specification for a computational resource or task-service and the service itself is implemented by a workflow that is executed by the workflow-execution engine on behalf of a user; [0091] lines 11-22, the automated application subsystem maps the blueprint-specified computational resources to available computational resources provided by various cloud-computing providers and by a local data center…Once the mapping is complete, the automated application subsystem automatically installs the application by allocating the needed computational resources and downloading application executables to the cloud-computing-provider and/or local host systems on which they will run, in an installation stage 2212 of the process (as to provide infrastructure management service)).

As per claim 4, Bregman, Chandwani and Govindaraju teach the invention according to claim 3 above. Govindaraju further teaches wherein the infrastructure management controller monitors the infrastructure management service (Govindaraju, Fig. 25, 2522 Provider monitor; [0091] lines 34-37, the automated application subsystem may continuously monitor and manage the running application, in a final phase 2218, until the application execution terminates 2220 as a result of any of various events).

As per claim 5, Bregman, Chandwani and Govindaraju teach the invention according to claim 4 above. Bregman further teaches wherein the infrastructure management controller automatically adjusts the mapping of the first infrastructure management controller instance upon determining a change in state of the infrastructure management service (Bregman, [0038] lines 9-14, the creation module 240 may query the inspection module 220 to determine whether the cloud computing environment has changed since the hosts were last inspected. Prior to executing the request, the inspection module 220 may once again query each host, using the above described techniques, to determine whether the available resources have changed, lines 20-30, If the inspection module 220 determines that the resources available in the cloud computing environment have changed, the inspection module 220 may update (as adjust) the available resource data structure 252, and the result module 230 may perform another comparison (as adjusting the mapping upon determining if there is a change in state (availability)) between the available resource data structure 252 and the requested resource data structure 251. Upon determining that the cloud computing environment has sufficient resources to support the provisioning request, the creation module 240 may then execute the request).

As per claim 6, Bregman, Chandwani and Govindaraju teach the invention according to claim 5 above. Bregman teaches wherein the infrastructure management controller automatically adjusts the mapping comprises mapping the first infrastructure management controller instance and a second set of resource instances (Bregman, [0046] lines 8-23, the processing device determines that the cloud computing environment has changed, i.e., that the resources currently available do not match those determined before notifying the initiator of the availability determine whether the cloud computing environment has available computing resources matching the set of hardware specifications (as the second set. since the first set is changed, do not match/not available; see Fig. 3, 340 for matching/mapping). If so, then the method may move on to block 450 and the processing device may execute the request). In addition, Chandwani teaches on-premise resource instances/infrastructure controller instances (Chandwani, Fig. 2, 220 private network, 221A, 221B, 221C resources, 242 control (as on-premise infrastructure controller instances); Col 8, lines 25- 34, the corresponding control 242 may be used to connect to the on-premises resource for multiple applications running in the public cloud. There also might be a different application-specific control for each application connecting to the on-premises resource. In some embodiments, if multiple applications are to use the same on-premises resource, they may share the same control 252. Ellipses 225 represent that similar bridging infrastructures may be established between the public cloud 210 and other private networks as well; also see Col 6, lines 46-49).
Further, Govindaraju teaches when adjusting, it is the mapping the first infrastructure management controller instance and a second set of on-premise infrastructure controller instances (Govindaraju, Fig. 24E, 2416, 2450; [0098] lines 17-52, each possible set in of available storage resources mapped to the blue-print-specified storage resources is considered…In step 2614, the provisioning engine checks to determine whether or not the dependencies, specifications, and constraints provided by the application blueprint are satisfied for a currently considered combination a mapping that satisfies the application-blueprint-specified constraints and dependencies has been found. If so, the mapping of application-blueprint specified computational resources to available computational resources is returned).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bregman and Chandwani with Govindaraju because Govindaraju’s teaching of mapping the blueprint (as infrastructure management controller instance) to the different resource providers for the resource allocation would have provided Bregman and Chandwani’s system with the advantage and capability to enable the system to determining the best matching between different resource providers based on the cost which improving the system performance and efficiency (see Govindaraju [0098]). 

As per claim 7, Bregman, Chandwani and Govindaraju teach the invention according to claim 6 above. Bregman teaches wherein the infrastructure management controller creates a second infrastructure management service via the first infrastructure management controller instance and the second set of resource instances (Bregman, [0046] lines 8-23, the processing device determines that the cloud computing environment has changed, i.e., that the resources currently available do not match those determined before notifying the initiator of the availability of the computing resources, then the method moves on to block 430… At block 440, the processing device may determine whether the cloud computing environment has available computing resources matching the set of hardware specifications (as the second set. since the first set is changed, do not match/not available; see Fig. 3, 340 for matching/mapping). If so, then the method may move on to block 450 and the processing device may execute the request; [0038] lines 1-7, the creation module 240 may await the requestor's instructions before executing the provisioning request. That is, once the result module 230 has notified the requestor that the cloud has sufficient computing resources available to support the provisioning request and that the request is within the quota, the requestor may send the instructions to execute the provisioning request (as to provide the infrastructure management services (deployment of resources))). In addition, Chandwani teaches on-premise resource instances/infrastructure controller instances (Chandwani, Fig. 2, 220 private network, 221A, 221B, 221C resources, 242 control (as on-premise infrastructure controller instances); Col 8, lines 25- 34, the corresponding control 242 may be used to connect to the on-premises resource for multiple applications running in the public cloud. There also might be a different application-specific control for each application connecting to the on-premises resource. In some embodiments, if multiple applications private networks as well; also see Col 6, lines 46-49).
Further, Govindaraju teaches the creation of second infrastructure management service is via the first infrastructure management controller instance and the second set of on-premise infrastructure controller instances (Govindaraju, Fig. 24E, 2416, 2450; [0098] lines 17-52, each possible set in of available storage resources mapped to the blue-print-specified storage resources is considered… When the cost c is less than the cost currently stored in the optimal_cost local variable, as determined in step 2619, the optimal_cost local variable is set to c and the currently considered mxn mapping is stored in the optimal_mapping local variable, in step 2620. Following completion of the inner and outer for-loops, the provisioning engine determines, in step 2623, whether a mapping that satisfies the application-blueprint-specified constraints and dependencies has been found. If so, the mapping of application-blueprint specified computational resources to available computational resources is returned; [0091] lines 11-22, the automated application subsystem maps the blueprint-specified computational resources to available computational resources provided by various cloud-computing providers and by a local data center…Once the mapping is complete, the automated application subsystem automatically installs the application by allocating the needed computational resources and downloading application executables to the cloud-computing-provider and/or local host systems on which they will run, in an installation stage 2212 of the process (as to provide second infrastructure management service based on optimal mapping)).

As per claims 13 and 14, they are non-transitory machine-readable medium claims of claims 2-3 and 4-5 respectively above. Therefore, they are rejected for the same reason as claims 2-3 and 4-5 respectively above.

As per claim 15, Bregman, Chandwani and Govindaraju teach the invention according to claim 12 above. Bregman further teaches wherein the request comprises a declarative description specifying requested resources (Bregman, [0028] lines 6-10, the provisioning request may be based on a template that defines the computing resources requested, such as compute instances, networks, and storage volumes, by listing the resource type, resource properties, resource dependencies, and resource conditions).

As per claim 16, Bregman, Chandwani and Govindaraju teach the invention according to claim 13 above. Bregman further teaches translates the request into set of steps including resource attributes corresponding to the one or more configuration parameters (Bregman, [0028] lines 1-13, the aggregation module 210 may receive the provisioning request and translate the request into a set of hardware specifications (as including set of steps). The aggregation module 210 may parse the request in order to determine the resources that will be consumed once the request has been executed. In one embodiment, the provisioning request may be based on a template that defines the computing resources requested, such as compute instances, networks, and storage volumes, by listing the resource type, resource properties, translate the provisioning request into a set of hardware specifications; claim 3, the hardware specifications comprise at least one of: an amount of disk space, an amount of memory, a number of central processing units (CPU)s, or a network identifier (as resource attributes corresponding to the configuration parameters).

As per claims 18 and 19, they are method claims of claims 2-3 and 4-5 respectively above. Therefore, they are rejected for the same reason as claims 2-3 and 4-5 respectively above.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bregman and Chandwani, as applied to claims 9 and 17 respectively above, and further in view of Sun et al. (US Pub. 2020/0374974 A1).

As per claim 10, Bregman and Chandwani teach the invention according to claim 9 above. Bregman and Chandwani fail to specifically teach wherein the configuration parameters comprise at least one of data center geographical location, bandwidth, and infrastructure cost.

However, Sun teaches wherein the configuration parameters comprise at least one of data center geographical location, bandwidth, and infrastructure cost requests from the first user equipment 102 and the second user equipment 104 may indicate one or more performance requirements and/or other constraints associated with the requested session(s) (e.g., requirements related to latency, bandwidth, security, location, connectivity or mobility, cost, persistent storage, and/or the like); [0012] line 21, infrastructure and operational costs; [0009] lines 12-14, offloading data to an application server, either in a remote location or in the cloud).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bregman and Chandwani with Sun because Sun’s teaching of the request that including different requirement (as including different configuration parameters) would have provided Bregman and Chandwani’s system with the advantage and capability to easily determine the resources based on the different requirements in order to allow system to providing the correct resources for the user which improving the system performance and efficiency.

As per claim 20, it is a method claim of claim 10 above. Therefore, it is rejected for the same reason as claim 10 above.	

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bregman and Chandwani, as applied to claim 1 above, and further in view of Dias et al. (US Pub. 2020/0026577 A1).

As per claim 11, Bregman and Chandwani teach the invention according to claim 1 above. Bregman teaches wherein the infrastructure management controller performs mapping between the at least one instance of the infrastructure management controller and the one or more resource instances (Bregman, Fig. 1, cloud 130, resources 131, 133, 135, 137 (as resource instances) at 104 cloud provider system (as infrastructure controller instances); Fig. 3, 320 translate the request into a set of hardware specifications (as include instance of the infrastructure management controller), 340 Determine whether the cloud computing environment has available computing resources matching the set of hardware specifications, 350 Notify the initiator of the request of availability of computing resources specified by the request; [0018] lines 4-6, The network architecture 100 may include multiple clouds (networks of computing resources) 130, 140 managed by various cloud provider systems 104, 105 (as one or more infrastructure controller instances); [0020] lines 1-3, The cloud provider systems 104, 105 and clouds 130, 140 may be provided as an infrastructure as a service (IaaS) layer; [0031] lines 7-13, the inspection module 220 may match the hardware specifications to the available computing resources and collect the memory, disk space, CPUs, or networks each host has available).

Bregman and Chandwani fail to specifically teach the mapping is generated by a machine learning process.

However, Dias teaches the mapping is generated by a machine learning process (Dias, [0003] lines 5-9, To efficiently manage these resources, infrastructure infrastructure providers often need to guarantee service level agreements (SLAs) entered with their customers; [0077] lines 1-6, The exemplary trained machine learning model(s) 360, 590 generates one or more current predictions 640 of an allocation of resources (as mapping) to the of the shared computing environment that are needed to satisfy one or more specified SLA requirements between the user and the service provider of the shared computing environment).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Bregman and Chandwani with Dias because Dias’s teaching of using machine learning model for determining the resource allocation/mapping would have provided Bregman and Chandwani’s system with the advantage and capability to allow the system to allocating the resource as well as to satisfy the SLA requirement which improving the resource utilization and system performance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195